PCIJ_AB_74_PhosphatesMarocco_ITA_FRA_1938-06-14_JUD_01_PO_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

 

SERIE A/B
ARRETS, ORDONNANCES ET AVIS CONSULTATIFS

FASCICULE Ne 74

PHOSPHATES DU MAROC

(EXCEPTIONS PRELIMINAIRES)

 

 

ARRET DU 14 JUIN 1938

1938

JUDGMENT OF JUNE 14th, 1938

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B.

 

JUDGMENTS, ORDERS AND ADVISORY OPINIONS

 

FASCICULE No. 74

PHOSPHATES IN MOROCCO

(PRELIMINARY OBJECTIONS)

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
10

PERMANENT COURT OF INTERNATIONAL JUSTICE

| 1938.

th.

JUDICIAL YEAR 1938. game
No. 71.

June 14th, 1938,

PHOSPHATES IN MOROCCO

(PRELIMINARY OBJECTIONS)

Declaration affixed by France to the optional clause relating to the
acceptance of the jurisdiction of the Court (Article 36, paragraph 2,
of the Statute) as compulsory. Limitation ratione temporis.—
Import of the words: “in any disputes which may arise after
the vatification of the present declaration with regard to situations
or facts subsequent to such vatification’’—A situation prolonged
beyond the crucial date; priority in date of the acts which led to
this situation. Lack of jurisdiction—Allegation of an unlaw-
ful international act prior to the crucial date and resulting from
a violation of vested rights placed under the protection of interna-
tional conventions. Allegation of a denial of justice subsequent to
that date. Absence of influence of the denial of justice upon the
accomplishment of the unlawful international act and upon the

responsibility ensuing from it. Lack of jurisdiction.

JUDGMENT.

Present: M. GUERRERO, President; Sir Ceci. Hurst, Vice-Presi-
dent; Count RostworowskI, MM. FROMAGEOT,
DE BUSTAMANTE, ALTAMIRA, ANZILOTTI, URRUTIA,
NEGULESCO, Jhr. van Eysinca, MM. CHENG, DE
VISSCHER, Judges.

4
A./B. 74.—PHOSPHATES IN MOROCCO II
In the case concerning phosphates in Morocco,

between

the Government of the Kingdom of Italy, represented by
M. R. Montagna, as Agent,

and

the Government of the French Republic, represented by
M. J. Basdevant, as Agent, and Me. Lémonon, as Assistant
Agent,

The Court,
composed as above,

delivers the following judgment :

By an Application filed with the Registry of the Court on March 3oth,
1936, under Article 40 of the Statute and Article 32 of the Rules
of Court, the Italian Government has instituted proceedings before
the Court against the French Government concerning phosphates
in Morocco.

The Application of the Italian Government was as follows:

[Translation. |

“Having regard to Articles 105, 112, 73 and 74 of the Gen-
eral Act signed at Algeciras on April 7th, 1906, and to Arti-
cles 1, 4 and 7 of the Franco-German Treaty of November 4th,
IQII ; .

Having regard to the declaration, dated November 7th, rgr1,
whereby the Italian Government acceded to the said Treaty ;

Having regard to the declarations of accession made by Italy
and France to the Optional Clause of Article 36, paragraph 2,
of the Statute of the Permanent Court of International Justice;

Having regard to Article 40 of the Court’s Statute and to Arti-
cle 35, paragraph 2, of the Rules of Court which relates thereto;

Has the honour to submit the following application :

Whereas between October 17th, 1918, and April 2gth, 1919,
thirty-three licences to prospect for phosphates in reserved areas
in the Oued Zem—Bir Fenzer district were issued by the Depart-
ment of Mines of Morocco, in the order of priority, to the French
nationals MM. Francis Busset and Frier Deruis.

Whereas twenty-eight of the said licences, which had been
handed over by the original holders to the Italian national
M. Costantino Tassara, are now the property of the Italian
Company Miniere e Fosfati of which Commander Gaspare de
Gennaro Musti is the representative and agent.

Whereas these licences were governed by the Mining Regula-
tions, promulgated by the dahir of January roth, 1914.

5
A./B. 74.—PHOSPHATES IN MOROCCO 12

Whereas, in accordance with the provisions of the General
Act of Algeciras of April 7th, 1906, and the Franco-German
Agreement of November 4th, 1911, to which Italy has since
acceded, the said Regulations were bound not only to respect
the general principle of economic liberty, without inequal-
ity (‘open door’), but must also be based upon the system of
concessions and ‘be guided by the laws governing this matter
in foreign countries’ (Art. 112 of the Algeciras Act) and,
finally, by French law (Art. 7 of the Franco-German Agree-
ment).

Whereas, under Article 51 of the Regulations, concessions for
the working of phosphates might only be disposed of by public
award on tenders offering a royalty, payable on every ton
extracted.

Whereas, in particular, it was laid down that: ‘Prospectors
holding prospecting licences for a reserved area, who have dis-
covered new phosphate deposits .... within their area, and have
shown that they can be worked, shall be entitled, during a
period of fifteen years, reckoned from the date of the decision
recognizing them as discoverers, to one-fifth of the royalties
payable on every ton by the successful tenderers.’

Whereas on August 4th, 1910, the General Board of Public
Works published the following note in the Morocco Official
Gazette : ‘Phosphate deposits of considerable extent and of excep-
tional content have been located in the El Boroudj and Oued
Zem districts. In accordance with Article 51 of the dahir of
January roth, 1914, prescribing mining regulations, the right
to work these deposits will be disposed of by public tender
at a date which the Administration hopes to fix in the near
future.’

Whereas, notwithstanding the above notice, a new dahir,
dated January 27th, 1920, reserved exclusively to the Maghzen
_the right to prospect for and work phosphates.

Whereas this reservation was, however, limited by the clause
safeguarding the rights which prospectors had acquired under
the above-mentioned Article 51.

Whereas a subsequent, dahir, dated August 21st, 1920, spe-
cified the procedure for the recognition of these vested rights
and left the question of the indemnities provided for in para-
graph 3 of the said Article 51 to be settled by subsequent pro-
visions.

Whereas M. Costantino Tassara applied to the Department of
Mines, by registered letter dated October 14th, 1921, in his
capacity as transferee of the Busset and Deruis licences, to be
recognized as discoverer of the deposits covered by the said
licences.

Whereas the Department of Mines, after unsuccessfully endeav-
ouring to decline the application, unreasonably delayed the
announcement of its decision, and informed M. Tassara only on
January gth, 1925, that it had rejected his above-mentioned
request, upon the following grounds: ‘Whereas the technical
enquiries which have been carried out show that the applicant

6
A./B. 74.—PHOSPHATES IN MOROCCO 13

does not fulfil, in respect of any of his licences, the conditions
of having both discovered a new deposit and having shown
that it can be worked.’

Whereas M. Tassara was unable subsequently to ascertain the
alleged technical reasons for the rejection of his claim and was
accordingly not in a position to address to the French Resident
General the petition provided for in Article 8 of the dahir of
August 12th, 1973.

Whereas the authorities of the Protectorate and the Resident-
General himself maintained an evasive attitude, first refusing
to permit reference to the files, and finally stating that the
question had been definitively settled by the Mines Department.

Whereas all subsequent steps taken by the interested parties
to obtain redress for the wrong suffered or a friendly settle-
ment of the question or at all events the appointment of
competent judges to annul or revise the unlawful decision of
the Mines Department led to no result.

Whereas the good offices of the Royal Embassy at Paris like-
wise met with no success. The interested parties and the Royal
Embassy repeatedly urged that the French courts in Morocco
have no power to annul the acts of the Public Administration,
that the authorities of the Protectorate cannot claim to be both
judge and suitor, and that consequently some adequate judicial
remedy must be provided. The Ministry for Foreign Affairs of
the Republic (Directorate of Political and Commercial Affairs)
replied by its note of January 28th, 1933, that there was no
appeal from the decision of the Mines Department ; but that ‘if
the Miniere e Fosfati Company considered that the Administration
of the Protectorate had been at fault in this decision and had
violated alleged vested rights, it was open to them to bring
an action against the Shereefian State before the courts of the
Protectorate with a view to obtaining damages in respect
thereof’.

Whereas the company concerned and the Royal Embassy
thereupon represented without success that they were not
seeking damages but respect for vested rights, and that this
in any case entailed as a condition precedent the annulment
of the decision of the Mines Department, i.e., a measure not
within the jurisdiction of the civil courts of Morocco. The
Ministry for Foreign Affairs of the Republic, in its last note
of March roth, 1934, maintained its standpoint refusing any
satisfaction.

Whereas the proceedings above mentioned, being inspired
by the same purpose and designed to achieve the same object,
constitute a continuing and permanent unlawful act involving
the international responsibility of France in different ways.

Whereas the establishment of the phosphate monopoly is in
effect inconsistent with the international obligations of Morocco
and of France: that economic freedom in Morocco should be
respected without inequality, that the mining regulations should

7
A./B. 74.—PHOSPHATES IN MOROCCO I4

be based on the system of concessions in accordance with French
law, and that the Shereefian monopolies should be confined to
opium, kif and tobacco.

Whereas, secondly, the decision of the Mines Department of
January 8th, 1925, is ultra vires and constitutes a misuse of power.
It conflicts with the official announcement of August 4th, 1919,
and, under the cloak of meeting departmental exigencies, aims at
getting rid of the dreaded foreign holding and even avoiding
the payment of compensation for expropriation in disregard
of vested rights which were safeguarded by international
conventions.

Whereas, thirdly, the obstacles placed in the way of a petition
to the Resident-General and the allegation that the decision of
the Mines Department had finally settled the question despite
the terms of Article 8 of the dahir of August 12th, 1913,
for the judicial organization of the Protectorate, constitute a
veritable denial of justice.

Whereas this denial of justice has been confirmed and aggra-
vated by the refusal to submit the dispute to a competent
tribunal able to redress the wrong suffered by the Italian
company and to restore the position in accordance with muni-
cipal law and international law.

Whereas the proposal that recourse should be had to the
civil courts of Morocco with a view to obtaining damages for
the wrong suffered is not calculated to give the satisfaction which
is due, and is designed rather to ensure that the Italian sub-
jects who have been expropriated without compensation shall
remain despoiled of their property as at present.

Whereas the legal dispute which has arisen could not form
the subject of a special arbitration agreement, owing to the
persistently evasive attitude of the Government of the Republic,
and is therefore submitted to the Court by a unilateral appli-
cation.

Whereas the Royal Government holds that, owing to the
above-mentioned unlawful act; France has incurred international
responsibility of two kinds, namely: indirect responsibility
as the State protecting Morocco, and personal and direct
responsibility resulting from action taken by the French author-
ities, or with their co-operation, purely for the sake of French
interests.

Whereas it rests with the Court to appraise the extent of
that responsibility and the nature of the reparation which is due.

Whereas in the present case, restitution in kind being pos-
sible, the Court can, in accordance with its jurisprudence, order
that the necessary steps be taken to efface all the consequences
of the unlawful act and to restore the situation as it would
have been if the aforesaid act had not been commited.

Whereas the Royal Government, being concerned to uphold
its full rights, after all attempts at an amicable settlement have
proved fruitless, feels justified in demanding that, as regards
the Moroccan phosphates, the economic freedom, which was
sacrificed in the interests of the unlawful monopoly, should be
restored, or that, at the least, the rights acquired in virtue of

8
A./B. 74.—PHOSPHATES IN MOROCCO 15

Article 51 of the Mining Regulations shall be acknowledged and
respected, the rights in question being those relating to the
acquisition by the Italian company holding the prospecting
licences of the status of discoverer, and to the disposal by
public tender of the deposits covered by the licences.

Whereas the working of phosphates being now less profitable
than during the past ten years, it would further be fitting to
award damages for the losses not covered by the restitutco in
integrum. |

Whereas, in case the Court should hold that the vested rights
only extend to compensation for expropriation, the amount of
that compensation must be assessed with due regard to two
essential circumstances : namely, that the revenues of the Sheree-
fan Phosphates Office, up to date, have exceeded one milliard,
as shown by the official publications, and that, if the rights
had been disposed of by public tender, the Miniere e Fosfati
Company, being able to get the benefit of the one-fifth share of
the royalties accruing to it as the recognized discoverer, could
have outbid any other competitor, and would therefore have
infallibly been the successful tenderer.

Whereas, in any case, compensation will be necessary for damage
of another kind, represented by the considerable expense to
which the interested parties have been put, during this long
period, owing to the protracted negotiations in which they have
had to engage with the authorities of the Protectorate and
with the French authorities.

In view of the foregoing, and subject to the subsequent
presentation to the Court of any memorials, counter-memorials,
and in general of any documents or evidence ;

May it please the Court:

To notify the present application, in conformity with Article 40,
paragraph 2, of the Court’s Statute, to the Government of the
French Republic, as such, and as protector of Morocco ;

To judge and declare, whether the said Government enters
an appearance or not, and after such time-limits as the Court
may fix, in the absence of an agreement between the Parties:

(a) that the monopolization of the Moroccan phosphates,
which was accomplished by stages between 1920 and 1934 for
the benefit of French interests, is inconsistent with the inter-
national obligations of Morocco and of France, and that it must
for that reason be annulled with all the consequences that ensue ;

(6) alternatively, that the decision of the Mines Department
dated January 8th, 1925, and the denial of justice which followed
it, are inconsistent with the international obligation incumbent
upon Morocco and upon France to respect the rights acquired
by the Italian Company Mintere e Fosfatt, and therefore that the
Protectorate authorities are bound to recognize the said company
as discoverer, and to invite tenders without delay for the working
of the deposits covered by the company’s licences ;

(c) alternatively again, that fair compensation must be paid
for expropriation, such compensation to be assessed by the

9
A./B. 74.—-PHOSPHATES IN MOROCCO 16

Court with due regard to the immense revenues of the Shereefian
Phosphates Office ;

(d) that additional pecuniary compensation is due for loss
and damage not covered by the main indemnity referred to
under (a) above, and in any case for the expenses in which the
company was involved by the defence of its rights prior to the
submission of the present application.”

On March 30th, 1936, notice of the Application of the Italian
Government was given to the French Government, and on April 8th,
1936, the communications provided for in Article 40 of the Statute
and Article 34 of the Rules were duly despatched. Furthermore, on
May 23rd, 1936, the Registrar, in accordance with Article 63 of the
Statute and Article 66 of the Rules, notified the United States of
America, Belgium, Great Britain, the Netherlands, Portugal, Spain
and Sweden, as Parties to the General Act of Algeciras of April 7th,
1906, certain of these Powers having moreover adhered to the Franco-
German Convention concerning Morocco of November 4th, 1011.

By an Order made on June 18th, 1036, the Court fixed July 15th
as the. date for the expiry of the time-limit allowed to the Italian
Government for the filing of its Memorial; it also fixed the time-
limit for the filing of the French Government’s Counter-Memorial.
The latter time-limit was extended until December 17th, 1936, by
an Order made by the President of the Court on September 30th,
1936.

In its Memorial, which was duly filed within the time-limit fixed
for that purpose, the Italian Government maintained the submissions
made in the Application.

Within the time-limit for the filing of the Counter-Memorial, the
French Government filed a document entitled: “Phosphates in
Morocco. Preliminary Objections filed on behalf of the French
Government.” In this document it presented objections and made
the following submission :

“May it please the Court,

Whereas the Royal Italian Government has not stated the
nature of its claim within the degree of precision and clearness
requisite for the administration of justice and prescribed by
Article 32, paragraph 2, and Article 42 of the Rules of Court,

Whereas, in particular, it has not explained what it seeks to
obtain by asking for the abolition of the monopolization of
phosphates with all the consequences that ensue ;

Whereas the Royal Italian Government has not clearly
explained the grounds of jurisdiction on which it relies in
bringing the case before the Court by Application and as,
accordingly, it has not adequately complied with the terms of
Article 32 of the Rules of Court,

Whereas, in particular, it has made no attempt to show
whether or how the various parts of its claim are covered by
the terms of Article 36, paragraph 2, of the Court’s Statute and
of the declarations made by the two Governments accepting
the compulsory jurisdiction of the Court ;

Io
A./B. 74.—-PHOSPHATES IN MOROCCO 17

Whereas it was incumbent on the Royal Italian Government,
acting as protector of its nationals, to demonstrate, to the satis-
faction of the Court and in accordance with the requirements
of international law, that the claim concerning the Miniere e
Fosfati Company is of a national character, .

Whereas, far from so doing, the Royal Italian Government
has only furnished inadequate information on this point, and
has not attempted to make good the omissions or to explain the
inconsistencies apparent from a perusal of the documents which
it has produced,

Whereas, for its part, the Government of the French Republic
has drawn the attention of the Court to facts which, to say the
least, give rise to doubts as to whether the said claim is Italian,

Whereas, in particular, the Royal Italian Government has
not furnished adequate explanations and evidence as to the date
of the transfers by MM. Busset and Frier Deruis, or as to
the transferees, the part played by M. Tassara, the alleged
assignment to the Miniere e Fosfatt Company and the character
of that company, or the transfer to an American company
and its cancellation ;

With regard to the part of the Application relating to the
alleged unlawful monopolization of phosphates :

Whereas this question has not been investigated through

\ diplomatic channels and as, accordingly, it cannot be submitted
Lie the Court by application on the basis of the declarations
whereby France and Italy have accepted the compulsory juris-
diction of the Court ;

With regard to the part of the Application relating to the
claim of the Miniere e Fosfati Company: |

Whereas it is open to this company to have recourse to the
civil courts of the Protectorate adjudicating upon administrative
questions and as this. means of redress has not been exhausted
or even tried,

Whereas, accordingly, in this case the rule subordinating
diplomatic action and, consequently, application to the Court
under Article 36, paragraph 2, of the Statute, to the exhaustion
of local means of redress applies, there being no circumstances
in the case justifying a departure from this rule;

With regard to the Application as a whole:

Whereas the dispute which the Royal Italian Government has
submitted to the Court has arisen in regard to situations
or facts prior to September 7th, 1931, and as, accordingly, it
falls outside the scope of the Court’s compulsory jurisdiction as
determined between France and Italy by the declarations on
the subject made by the two Governments ;

For these reasons and for any others which may be submitted
or which the Court may see fit to add or substitute,

To adjudge and declare that the Application filed on March 3oth,
1936, by the Royal Italian Government cannot be entertained.”’

2 | II
A./B. 74.—PHOSPHATES IN MOROCCO 18

On receipt of this document, the President of the Court, having
regard to the terms of Article 62, paragraph 3, of the Rules of Court
suspending the proceedings on the merits, made an Order on
December 18th, 1936, giving the Italian Government a time-limit for
the filing of a written statement of its observations and submissions
in regard to the objections lodged by the French Government.
This time-limit was extended until July 15th, 1937, by an Order
made by the President of the Court on April 13th, 1937.

The Italian Government, in its written statement, which was duly
filed within the prescribed time-limit, presented the following sub-
missions in regard to the preliminary objections :

‘‘Whereas the Royal Government’s Application, supplemented
by the Memorial, is sufficiently clear for all who have no
motive for failing to understand it; and whereas, in fact, the
respondent Party has understood it so well that not a single
question nor any allegation put forward by the Royal Govern-
ment has been left unanswered in the document filed by that
Party ; whereas the alleged obscurities in regard to the nature
of the claim have been. artificially contrived for the needs of
the case; whereas the Royal Government considers that it has
submitted to the Court, with all necessary particulars and clar-
ity, the dispute that has arisen over the monopolization of the
Moroccan phosphates for the benefit of France through the
medium of the protected State; whereas the word ‘monopoliza-
tion’ has been expressly used to indicate the series of acts
performed with that end in view between 1920 and 1934;
whereas it is the whole of this series of acts which has to be
annulled, with all the consequences that ensue, in accordance
with the main submission of the Application, not by the Court,
but pursuant to a declaratory judgment by the Court, this
phrase as to all the consequences being added to indicate the all-
inclusive character of the main submission, which, in the applicant
Government’s mind, covers all the measures necessary to give
effect to, or designed to complete, the monopoly or the dispos-
session of the Italian private citizens, and covers, in particu-
lar, the North-African cartel, in regard to which the Royal
Government was not sufficiently informed when the Application
was drawn up; and whereas the alternative submissions & and
¢, put forward in accordance with the Court’s jurisprudence,
are framed in view of hypotheses, among which the Court is
only asked to consider the unlawful seizure of the rights apper-
taining to the Italians, or the gradual expropriation of the
said rights; whereas submission 4 relates to additional compen-
sation ; whereas such submissions, elucidated by the Memorial,
suffice to enable the proceedings to be opened, without preju-
dice to the possibility of further elucidating the submissions
during the discussion on the merits.

Whereas the ground of the Court’s jurisdiction is clearly indi-
cated in the Application; and whereas this ground consists of
the declarations of Italy and France acceding to the Optional
Clause of Article 36, paragraph 2, of the Statute of the Perma-
nent Court; and whereas there was no occasion to go into
detailed explanations as to whether, and in what manner, the

12
A./B. 74.—PHOSPHATES IN MOROCCO 19

different parts of the claim fall within the terms of the said
Article and of the two Governments’ declarations, seeing that
the different parts of the claim manifestly fall within one or
other of the categories of disputes referred to, and relate to all
these categories. __

Whereas the Italian character of the claim is clear beyond all
cavil, as is indeed shown by the fact that the respondent Party
raised no objection on that score during the preliminary diplo-
matic discussions ; whereas the respondent Party has, thus, no
justification for submitting that the claim should without exa-
mination -be declared inadmissible ; whereas the fact and the
date of the transfer of the licences from Busset and Deruis to
Tassara are sufficiently proved by the letters which these
three persons wrote at different times, to the Department of
Mines, and by the fact that the Mines Department acknow-
ledged and recorded this transfer; whereas M. Tassara, an
Italian national, was the manager of a partnership association
consisting almost entirely of Italians, the existence of which
was not unknown to the Department of Mines; indeed the
only non-Italians were MM. Colle-Deudon and Levy; whereas,
since the partnership association did not possess a legal person-
ality, the nationality of the manager—Tassara—is the decisive
factor ; whereas an association constituted at Genoa, in accord-
ance with Italian law, under Italian control, and having a large
majority of Italian members, could not be other than Italian ;
whereas the successive transfers from M. Tassara to M. de Gen-
naro Musti and from M. de Gennaro Musti to the Méntere e
Fosfati Company left the licences still in Italian hands; whereas
the only circumstance capable of raising any doubt was the
sale of some of. the licences to the ‘American and Moroccan
Phosphate Corporation’; whereas, however, nothing can be
deduced from that fact in favour of the submissions of the
respondent Party; whereas, indeed, a certain number of the
licences remained in the hands of the Italian company, a fact
which suffices to enable the Royal Government’s claim to be
entertained with all its submissions; whereas the sale was soon
afterwards cancelled ; whereas, moreover, the unyielding atti-
tude of the Government of the Republic made it impossible
for the American company to pay even a sum on account of
the purchase price, so that the Italian company still retained a
substantial legal interest in a successful issue, an interest which
is sufficient warrant for the extension of the Royal Govern-
ment’s claim to all the licences.

Whereas the preliminary diplomatic negotiations covered the
whole of the controversy submitted to the Court; whereas the
Respondent, in affirming the contrary in so far as concerns the
general measures establishing and organizing the phosphates mono-
poly and the North-African cartel, overlooks the positive state-
ments made to it by the interested parties, by the Italian
Embassy and by the Royal Government’s Agent; whereas it
also overlooks the démarches sought to be made in Rome
and the two notes, one of which was handed to M. Laval on
the occasion of his visit to Rome and the other to the Quai
d'Orsay by the Italian Ambassador.

13
A./B. 74.—PHOSPHATES IN MOROCCO 20

Whereas the rule concerning the previous exhaustion of
local remedies does not apply in this case, because the Respon-
dent has definitely refused the means of redress by way of
petition and seeks to take advantage of the lacunæ in the judi-
cial organization of Morocco which affords no adequate remedy
in respect of administrative decisions taken in the exercise of
discretionary powers and amounting to a misuse of powers ;
whereas the Respondent has sought unsuccessfully to establish
that the decision of the Mines Department on the question
whether the deposits were new and workable was only given
in the exercise of the Administration’s non-discretionary powers ;
and again has sought unsuccessfully to make out that in this
case the only possible issue is a simple mistake of fact; and
as all the assertions made in the document presented by the
other side with regard to these two aspects of the controversy
overlook the actual facts and disregard the most positive teach-
ings of French legal doctrine.

Whereas the facts and situations in regard to which the dispute
arose are not anterior to the date on which the acceptance of
the Court’s jurisdiction became effective as between the two
States; whereas the controversy relates either to facts which
actually occurred after the date referred to or to permanent
situations which still persist at the present time ; whereas further-
more these facts and situations taken together constitute an
unlawful, continuing and progressive course of action (the
monopolization of the phosphates) which falls within the Court’s
compulsory jurisdiction on two grounds: first, because it was
completed at a date subsequent to the crucial date, and secondly
because it gives rise to a situation of wider aspect which still
constitutes a continuing violation of international law.

For these reasons and for any others which may be submitted
or which the Court may see fit to add or to substitute,

May it please the Court to adjudge and declare that the
Application filed on March 30th, 1936, by the Royal Italian
Government can be entertained in its entirety.”

At the request of the Agent for the French Government, the Court,
on September 20th, 1937, made an Order authorizing that Agent,
under Article 62, paragraph 4, of the Rules, to file a written answer
to the observations and submissions contained in the statement of
the Italian Government within a time-limit expiring on Novem-
ber 17th, 1937; the Court at the same time stated that if need be
it would make a subsequent order fixing a time-limit for the filing by
the Agent for the Italian Government of written observations in
regard to this answer.

’ The French Government’s Answer was duly filed within the
prescribed time-limit.

At the request of the Agent for the Italian Government, the
President of the Court made an Order on December 8th, 1937, fixing
February 21st, 1938, as the date for the expiry of the time-limit for
the filing by that Agent of written Observations in regard to the
Answer of the French Government.

14
A./B. 74.—PHOSPHATES IN MOROCCO 21

The Further Written Observations of the Italian Government were
duly filed on February 21st, 1938 ; accordingly, on that date the
case became ready for hearing in regard to the objections lodged by
the French Government.

In the course of public sittings held on May 2nd, 3rd, 4th, 5th,
6th, roth, 11th, rath, 13th, 14th and 16th, 1938, the Court heard:

M. Basdevant, Agent, and Me. Lémonon, Assistant Agent, on
behalf of France, and

M. Montagna, ‘Agent, and M. Ago, Counsel, on behalf of Italy.

The submissions formulated in the documents of the written
proceedings were not in substance amended on either side in the
course of the oral proceedings.

Documents in support of their contentions were filed on behalf
of each Party}.

The above being the state of the proceedings, the Court must now
adjudicate upon the preliminary objections lodged by the French
Government.

*
* *

The facts and circumstances out of which the dispute between
Italy and France originated are set out in the Application of
the Italian Government. Without expressing any opinion upon
the divergencies of view to which these facts and circumstances
gave rise between the Parties, the Court, in referring to this
statement, may, for the purposes of the present judgment
which is limited to the question of its jurisdiction, confine
itself to considering those the existence and date of which are
not disputed.

%
* %

The French Government has in the first place drawn the
attention of the Court to certain obscurities relating to the
nature of the claim. The Court considers that the. explanations
furnished in the course of the written arid oral proceedings
enable it to form a sufficiently clear idea of the nature of the
claim submitted in the Italian Government’s Application.

Among the preliminary objections which the French Govern-
ment has lodged against the admissibility of the Application
is one which contests, in regard to the Application as a whole,
the compulsory jurisdiction of the Court, as established between
France and Italy by the declarations of the two Governments.

The Court must therefore first adjudicate upon this objection
in order to satisfy itself as to the grounds of its jurisdiction.

The declaration by which France accepted the Court’s compul-
sory jurisdiction, and of which the ratification was deposited
on April 25th, 1931, was worded as follows:

 

 

1 See list in Annex.

15
A./B. 74.—PHOSPHATES IN MOROCCO 22

{ Translation.]
“On behalf of the Government of the French Republic and
subject to ratification I accept as compulsory itpso facto and
without special agreement, in relation to other Members or
States accepting the same obligation, the jurisdiction of the
Court, in conformity with Article 36, paragraph 2, of the Statute
of the Court for a period of five years, in any disputes which
may arise after the ratification of the present declaration with
regard to situations or facts subsequent to such ratification and
which it has not been possible to settle by conciliation proceed-
ings or through the Council under Article 15, paragraph 6, of
the Covenant, without prejudice to a case where the Parties
have agreed or shall agree to have recourse to another method
of settlement by arbitration. This declaration replaces the
declaration of October 2nd, 1924, which has lapsed.”’

The French Government bases its objection on the following
passage in its declaration: “.... in any disputes which may arise
after the ratification of the present declaration with regard to
situations or facts subsequent to this ratification”.

It maintains that the dispute which the Royal Government
of Italy has submitted to the Court arose with regard to situa-
tions and facts which are not covered by those terms.

The declaration by which Italy accepted the Court’s compul-
sory jurisdiction, and of which the ratification was deposited
on September 7th, 1931, is as follows:

[ Translation. |

The Italian Government declares that it recognizes as compul-
sory tfso facto in relation to any other Member or State accept-
ing the same obligation, for a period of five years and without
prejudice to any other method of settlement provided for in a
special convention and if a solution through the diplomatic
channel or by proceedings before the Council of the League of
Nations should not: be reached, the jurisdiction of the Court in
the following classes of legal disputes arising after the ratifica-
tion of the present declaration and relating to

(a) the interpretation of a treaty ;

(b) any. question of international law ;

(c) the existence of any fact which, if established, would
constitute ‘a breach of an international obligation ;

(d) the nature or extent of the reparation to be made for
the breach of an international obligation.”

This declaration does not contain the limitation that appears
in the French declaration concerning the situations or facts
, with regard to which the dispute arose ; nevertheless, as a con-
sequence of the condition of reciprocity stipulated in paragraph 2
| of Article 36 of the Statute of the Court, it is recognized that
this limitation holds good as between the Parties.

The terms of the French declaration limit the scope of France’s
acceptance of the Court’s compulsory jurisdiction rafione temporis.
This limitation is twofold. It relates in the first place to the

16
A./B. 74.—PHOSPHATES IN MOROCCO 23

date on which the actual dispute arose. That point is not,
however, the subject of the objection raised by the French
Government ; the latter does not, indeed, deny that the dis-
pute arose after the ratification of the declaration. There is no
need, therefore, for the Court to concern itself with that point.

The second limitation in the declaration relates to the date
of the situations or facts with regard to which the dispute
arises. It is on this limitation that the French Government
relies when it contends that the situations and facts giving
rise to the present dispute were prior to the date of its accept-
ance of the compulsory jurisdiction—the date hereinafter referred
to as the ‘crucial date’—and that, in consequence, the Appli-
cation of the Italian Government cannot be entertained.

This view is contested by the Italian Government, which
maintains that the dispute arises from factors subsequent to
France’s acceptance of the compulsory jurisdiction, first because
certain acts, which considered separately are in themselves
unlawful international acts, were actually accomplished after the
crucial date ; secondly, because these acts, taken in conjunction
with earlier acts to which they are closely linked, constitute
as a whole a single, continuing and progressive illegal act
which was not fully accomplished until after the crucial date ;
and lastly, because certain acts which were carried out prior
to the crucial date, nevertheless gave rise to a permanent
situation inconsistent with international law which has continued
to exist after the said date.

In presence of these contentions, the Court has to interpret
the terms -of the French Government’s declaration on which
the preliminary objection is founded, and to consider whether,
having regard to their dates, the situations or facts relied upon
by the Italian Government as constituting the subject of the
dispute and engaging the international -responsibility of France
are excluded by the limitation which the French Government
inserted in its acceptance of the compulsory jurisdiction.

The declaration, of which the ratification was deposited by
the French Government on April 25th, 1931, is a unilateral
act by which that Government accepted the Court’s compul-
sory jurisdiction. ‘This jurisdiction only exists within the limits
within which it has been accepted. In this case, the terms on
which the objection ratione temporis submitted by the French
Government is founded, are perfectly clear: the only situations
or facts falling under the compulsory jurisdiction are those
which are subsequent to the ratification and with regard to
which the dispute arose, that is to say, those which must be
considered as being the source of the dispute.) In these cir-
cumstances, there is no occasion to resort to a restrictive inter-
pretation that, in case of doubt, might be advisable in regard

7
A./B. 74.—-PHOSPHATES IN MOROCCO 24.

to a clause which must on no account be interpreted in such a
way as to exceed the intention of the States that subscribed
to it.

Not only are the terms expressing the limitation ratione tem-
poris clear, but the intention which inspired it seems equally
clear: it was inserted with the object of depriving the accept-
ance of the compulsory jurisdiction of any retroactive effects,
in order both to avoid, in general, a revival of old disputes,
and to preclude the possibility of the submission to the Court
by means of an application of situations or facts dating from
a period when the State whose action was impugned was not
in a position to foresee the legal proceedings to which these
facts and situations might give rise.

The French declaration mentions situations or facts. The
Court is of opinion that the use of these two terms shows the
intention of the signatory State to embrace, in the most com-
prehensive expression possible, all the different factors capable
of giving rise to a dispute. The Court also observes that the
two terms “situations” and ‘facts’ are placed in conjunction
with one another, so that the limitation vatione temporis is
common to them both, and that the employment of one term
or of the other could not have the effect of extending the com-
pulsory jurisdiction. The situations and the facts which form
the subject of the limitation ratione temporis have to be consid-
ered from the point of view both of their date in relation to.
the date of ratification and of their connection with the birth
of the dispute. Situations or facts subsequent to the ratifica-
tion could serve to found the Court’s compulsory jurisdiction
only if it was with regard to them that the dispute arose.

The principal duty of the Court is to examine the conditions
which determine whether the objection submitted by the French
Government is well-founded. The question whether a given
situation or fact is prior or subsequent to a particular date is
one to be decided in regard to each specific case, just as the
question of the situations or facts with regard to which the
dispute arose must be decided in regard to each specific case.
However, in answering these questions it is necessary always
to bear in mind the will of the State which only accepted the
compulsory jurisdiction within specified limits, and consequently
only intended to submit to that jurisdiction disputes having
actually arisen from situations or facts subsequent to its accept-
ance. But it would be impossible to admit the existence of
such a relationship between a dispute and subsequent. factors.
which either presume the existence or are merely the confirm-
ation or development of earlier situations or facts constituting
the real causes of the dispute.

It is with these considerations in mind that the Court has
now to consider whether the dispute that forms the subject of

18
A./B. 74.—PHOSPHATES IN MOROCCO 25

the Italian Government’s Application arose with regard to situa-
tions or facts subsequent to the crucial date.

The precise determination of that date gave rise to some
debate between the Parties. The French Government placed it
on September 7th, 1931, the date on which its declaration,
being subject to reciprocity, became operative in regard to
Italy, as a result of the deposit of the latter’s ratification ; on the
other hand, the Italian Government: declared for the date of the
deposit of the French instrument of ratification, namely, April 25th,
1931, contending that the limitation ratione temporis only
appeared in the declaration of France. The date preferred by
one or other of the Governments would not in any way modify
the conclusions which the Court has reached. It does not
therefore feel called upon to express an opinion on that point.

The subject of the dispute has been presented by the Italian
Government under two separate aspects: a general aspect,
covered by submission (4). of the Application, which is concerned
with what that Government describes as the “monopolization
of the Moroccan phosphates’’, in other words a whole group of
measures which are represented as being contrary to the inter-
national obligations of Morocco and of France: dahirs of
January 27th and August 21st, 1920; expropriation of the
Italian nationals, regarded in this case as an element in or
expression of the policy of monopolization ; participation of the
Moroccan Administration in the North-African phosphate cartel.
The latter complaint, which does not appear in the Applica-
tion, was put forward only in the subsequent documents.

The more limited aspect of the dispute, which is presented
alternatively in submission (6) of the Application, relates to
the decision of January 8th, 1925, in which the Department of
Mines rejected M. Tassara’s claim, and to the alleged denial
of justice to him and his successors: these measures are also
included under the general designation “monopolization of phos-
phates”, but are put forward, in this submission (0), as con-
trary to the international obligation to respect the vested rights
of the Italian nationals.

I.—What the Italian Government refers to as the “monopo-
lization of the Moroccan phosphates’ has been consistently
presented by that Government as a régime instituted by the
dahirs of 1920, which, by reserving to the Maghzen the right
to prospect for and to work phosphates, have established a
monopoly contrary to the international obligations of Morocco
and of France. It contends that this régime, being still in
operation, constitutes a situation subsequent to the crucial
date, and that this situation therefore falls within the Court’s
compulsory jurisdiction.

The Court cannot accept this view. The situation which
the Italian Government denounces as unlawful is a legal position

3 19
Es

A./B. 74.—PHOSPHATES IN MOROCCO 26

resulting from the legislation of 1920; and, from the point
of view of the criticism directed against it, cannot be consid-
ered separately from the legislation of which it is the result.
The alleged inconsistency of the monopoly régime with the.
international obligations of Morocco and of France is a reproach .
which applies first and foremost to the dahirs of 1920 establish-
ing the monopoly. If, by establishing the monopoly, Morocco
and France violated the treaty régime of the General Act of
Algeciras of April 7th, 1906, and of the Franco-German Convention
of November 4th, 1911, that violation is the outcome of the
dahirs of 1920. In those dahirs are to be sought the essential
facts constituting the alleged monopolization and, consequently,
the facts which really gave rise to the dispute regarding this
monopolization. But these dahirs are “facts” which, by reason
of their date, fall outside the Court’s jurisdiction.

The Italian Government has nevertheless sought to bring the
complaint concerning monopolization within the Court’s com-
pulsory jurisdiction by presenting it as a continuing and pro-
gressive unlawful action which has only been completed by
certain acts subsequent to the crucial date: a denial of justice
alleged to have been suffered by M. Tassara and his successors
in 1931-1933 and the participation of the Moroccan Phos-
phates Administration in the North-African phosphates cartel in
1933-1934.

The Court will state its opinion regarding the alleged denial
of justice later on in this judgment. As regards the partici-
pation of the Moroccan Phosphates Administration in the phos-
phates cartel, the Court has already observed that that is a
point which was not mentioned as a subject of dispute in the
Application instituting proceedings; which was referred to in
the Italian Government’s Memorial mainly from a historical
point of view—but which was finally described, in the Italian
Government’s later documents, as the culminating point of the
policy of monopolization.

It should be observed that neither the formation of the
phosphates cartel nor the participation in this cartel of the
Moroccan Phosphates Administration have been presented by
the Italian Government as facts which, in themselves, and
alone, would constitute ground for any dispute between Italy
and France. The participation in the cartel is presented as a
part of the monopolization of phosphates: it is described as the
final step and crowning point of that policy. In the con-
tinuing and progressive violation constituted by the successive
actions of the French Government, it is said to mark the final
accomplishment of the unlawful design underlying these actions.
It is alleged that, on this ground and by reason of its date, it
involves all the actions of the Shereefian Administration and

20
A./B. 74..-PHOSPHATES IN MOROCCO 27

of the French Government since 1920 and that this justifies
the submission of all these actions to the Court’s compulsory
jurisdiction.

The Court cannot admit the existence of the connection which
the Italian Government seeks thus to establish between the
phosphates cartel and the alleged monopolization of phosphates.
The subject of the dispute between the Italian Government and
the French Government is the alleged infringement, resulting
from the monopoly, of the régime of economic liberty without
inequality, which the Italian Government holds to have been
imposed by the agreements in force. The participation of the
Moroccan Phosphates Administration in the cartel did not result
in withdrawing phosphates from the operation of this régime.
It in no way altered the situation which had been established
in this respect ever since 1920 by the monopoly, which alone
could form the subject of complaint in this connection. The
monopoly may have made the participation in the cartel pos-
sible; but this participation does not in any way affect the
legality or illegality of the monopoly.

II.—Regarded from its more restricted aspect—the aspect
envisaged in submission (b) of the Application instituting pro-
ceedings—the dispute between the two Governments relates to
the alleged dispossession of certain Italian nationals as the
result of the decision of the Mines Department of January 8th,
1925, and of the denial of justice alleged to have followed that
decision, these facts being alleged to be inconsistent with the
international obligation incumbent on Morocco and on France
to respect vested rights.

The Italian Government does not deny that the alleged dis-
possession of M. Tassara results from the Mines Department’s
decision of 1925, and for that reason it seeks to obtain the
annulment of that decision and the reinstatement of M. Tassara’s
successors in the rights of which M. Tassara is alleged to have
been illegally deprived.

This decision of the Mines Department, owing to its date,
falls outside the Court’s jurisdiction. The Italian Government
has sought to avert this consequence by arguing that the dispos- .
session of M. Tassara and his successors only became definitive
at a time subsequent to the crucial date. That Govern-
ment contends that the decision of 1925 constituted only an
uncompleted violation of international law ; that this violation
only became definitive as a result of certain acts subsequent to
the crucial date and of the final refusal to remedy in any way
the situation created in 1925, and that these acts gave rise to the
dispute between the two Governments.

In arguing thus, the Italian Government has relied mainly
on a note of the French Ministry for Foreign Affairs to the

2T
A./B. 74.—PHOSPHATES IN MOROCCO 28

Italian Embassy dated January 28th, 1933, and a letter of the
same date sent by the same Ministry to M. de Gennaro Musti;
it has tried to make out that this note and this letter consti-
tute both an official interpretation of the alleged vested rights
of the Italian nationals—an interpretation inconsistent with the
international obligations of France—and a confirmation of the
denial of justice to those nationals already effected by the
refusal of a petition for redress.

It is impossible in the statements contained in these docu-
ments to find any new fact which could have given rise to the
present dispute between Italy and France. This exchange of
views merely represents a phase in the discussion which had
arisen between M. Tassara’s successors and the French Govern-
ment, in which discussion the Italian Government, until June 16th,
1933, merely lent its good offices. Similarly, the refusal to
accede to the request to submit the dispute to extraordinary
judges is merely a refusal to settle this particular dispute in a
certain way, and it is not contended by the Italian Govern-
ment that this refusal, in itself, constitutes an unlawful inter-
national act giving rise to a new dispute.

The Court cannot regard the denial of justice alleged by the
Italian Government as a factor giving rise to the present dispute.
In its Application, the Italian Government has represented the
decision of the Department of Mines as an unlawful interna-
tional act, because that decision was inspired by the will to
get rid of the foreign holding and because it therefore consti-
tuted a violation of the vested rights placed under the protec-
tion of the international conventions. That being so, it is in
this decision that we should look for the violation of interna-
tional law—a definitive act which would, by itself, directly
involve international responsibility. This act being attribut-
able to the State and described as contrary to the treaty
right of another State, international responsibility would be
established immediately as between the two States. In these
circumstances the alleged denial of justice, resulting either from
a lacuna in the judicial organization or from the refusal of
administrative or extraordinary methods of redress designed to
supplement its deficiencies, merely results in allowing the unlawful
act to subsist. It exercises no influence either on the accom-
plishment of the act or on the responsibility ensuing from it.

As regards the argument that the dispossession of M. Tassara
and his successors constituted a permanent illegal situation
which, although brought about by the decision of the Depart-
ment of Mines, was maintained in existence at a period subse-
quent to the crucial date by the denial of justice to the claim-
ants, the Court need only recall the principle which it has
set forth above: the complaint of a denial of justice cannot be
separated from the criticism which the Italian Government

22
A./B. 74.—PHOSPHATES IN MOROCCO 29

directs against the decision of the Department of Mines of
January 8th, 1925, for the Court could not regard the denial
of justice as established unless it had first satisfied itself as to
the existence of the rights of the private citizens alleged to
have been refused judicial protection. But the Court could not
reach such a conclusion without calling in question the decision
_ of the Department of Mines of 1925. It follows that an examin-
ation of the justice of this complaint could not be under-
taken without extending the Court’s jurisdiction to a fact which,
‘by reason of its date, is not subject thereto.

Accordingly, whatever aspect of the question is considered,
it is the decision of the Department of Mines of January 8th,
1925, which is always found, in this matter of the disposses-
sion of the Italian nationals, to be the fact with regard to
which the dispute arose.

In conclusion, the Court finds that the dispute submitted to
it by the Italian Government, whether regarded in its general
aspect, represented by the alleged monopolization of the Moroccan
phosphates, or in its more limited aspect, represented by the
claim of the Italian nationals, did not arise with regard to
situations or facts subsequent to the ratification of the accept-
ance by France of the compulsory jurisdiction, and that in
consequence it has no jurisdiction to adjudicate on this dispute.

The Court, having arrived at this conclusion, does not feel
called upon to adjudicate on the other objections submitted by
the French Government.

FOR THESE REASONS,

The Court,

by eleven votes to one,

decides that the Application filed on March 30th, 1936, by
the Italian Government cannot be entertained.

The present judgment has been drawn up in French and
English, the French text being authoritative.

23
A./B. 74.—PHOSPHATES IN MOROCCO 30

Done at the Peace Palace, The Hague, this fourteenth day
of June, one thousand nine hundred and thirty-eight, in three
copies, one of which will be deposited in the archives of the
Court and the others will be communicated to the Government
of the French Republic and to the Royal Italian Government,
respectively.

(Signed) J. G. GUERRERO,

President.

(Signed) J. LOPEZ OLIVAN,

Registrar.

Jonkheer van EysineGa declares that he is unable to concur
in the judgment given by the Court and, availing himself of
the right conferred upon him by Article 57 of the Statute, has
appended to the judgment the separate opinion which follows.

M. Cuene Tren-Hst, while in agreement with the operative
clause of the judgment, has appended a separate opinion regard-
ing some of the grounds on which the judgment is based.

(Initialled) J. G. G.
(Imtialled) J. L. O.

24
